Case: 16-50535      Document: 00514090995         Page: 1    Date Filed: 07/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-50535
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          July 27, 2017
                                                                           Lyle W. Cayce
Cons. w/16-50536                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JASON C. MCCLURE,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:12-CR-217-1
                            USDC No. 1:12-CR-443-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Jason C. McClure appeals his below guidelines sentence for conspiring
to possess with intent to distribute methylone, in violation of 21 U.S.C.
§§ 841(a)(1) & (b)(1)(C), 846. Because methylone is not specifically referenced
in U.S.S.G. § 2D1.1(c), in calculating the guidelines range, the district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50535    Document: 00514090995     Page: 2   Date Filed: 07/27/2017


                                 No. 16-50535
                               c/w No. 16-50536
determined that MDMA was the most closely related controlled substance and
therefore applied MDMA’s 500:1 drug equivalency ratio. On appeal, McClure
contends that the district court did not recognize its authority to reject the
500:1 ratio and vary below the calculated guidelines range on that basis.
      Although McClure objected to the court’s use of the 500:1 ratio, he did
not object to the district court’s explanation for denying his objection or
otherwise suggest that the court had failed to recognize its discretion to grant
a variance on that specific basis. Therefore, we review the forfeited objection
under the plain error standard. See Puckett v. United States, 556 U.S. 129, 135
(2009). To satisfy that standard, McClure must show an error that is “clear or
obvious” and that “affects his substantial rights.” See id. (internal quotation
omitted). If he makes such a showing, this court has the discretion to correct
the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. See id.
      Contrary to McClure’s interpretation of the court’s comments at
sentencing, the record does not reflect that the district court misunderstood its
authority to vary below the guidelines range if it disagreed with the 500:1 drug
ratio. Instead, it shows that the court found the argument for applying a lower
ratio to be “weak;” the court made an individualized determination of the
sentencing factors and varied below the guidelines range for other reasons.
McClure has therefore failed to show that the court committed any clear or
obvious error.
      AFFIRMED.




                                       2